680 So. 2d 1072 (1996)
Frederick C. GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3229.
District Court of Appeal of Florida, Fourth District.
October 2, 1996.
Carey Haughwout, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Don M. Rogers, Assistant *1073 Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse Appellant's sentence and remand for a new sentencing hearing. Appellant failed to appear for his initial sentencing hearing notwithstanding a plea agreement that if he failed to appear or committed a new offense, his five-year sentence would be increased to three consecutive 30-year sentences. At a subsequent sentencing, the higher sentences were imposed. Appellant now asserts that he was not afforded an opportunity to explain why he failed to appear or to defend against a new arrest.
Without our considering the substance of Appellant's explanations, asserted in various post-sentence pleadings, it appears that the trial court did not make a finding of a willful violation of the pre-sentence furlough, and the brevity of the sentencing hearing makes it impossible for us to determine the circumstances of Appellant's failure to appear or of the later arrest. See Lee v. State, 471 So. 2d 195 (Fla. 4th DCA 1985); Walker v. State, 578 So. 2d 514 (Fla. 3d DCA 1991); Johnson v. State, 501 So. 2d 158 (Fla. 3d DCA 1987). Therefore, we remand for further proceedings.
STONE, FARMER and STEVENSON, JJ., concur.